     Case 5:19-mj-00148 Document 7 Filed on 02/12/19 in TXSD Page 1 of 1

                   UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA

v.                                          Case Number: 5:19−mj−00148

Luis Guzman




                           NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Sam S Sheldon
PLACE:
Courtroom 2A
United States Courthouse
1300 Victoria Street
Laredo, Texas 78040
DATE: 2/13/2019
TIME: 11:00 AM

TYPE OF PROCEEDING: Identity Hearing


Date: February 12, 2019
                                                       David J. Bradley, Clerk
